Case 2:19-cv-14190-JEM Document 1 Entered on FLSD Docket 05/24/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 JASON YARBROUGH,

                Plaintiff,
                                                       Case No.:
 v.

 BRUSH HOG GRINDING SERVICES, LLC,
 a Florida Limited Liability Company,

             Defendants.
 ___________________________________/

                                     NOTICE OF REMOVAL

 TO:    The Judges of the United States District Court for the Middle District of Florida

        Defendant, BRUSH HOG GRINDING SERVICES, LLC (“Brush Hog”), by and through

 its undersigned counsel, hereby files its notice of removal of the above captioned case, brought

 by Plaintiff, JASON YARBROUGH (the “Plaintiff”), from the Circuit Court of the Ninth

 Judicial Circuit in and for Orange County, Florida, in which court this action is now pending, to

 the District Court of the United States, Middle District of Florida, Orlando Division, and states:

        1.      An action was commenced against the Defendant in the Circuit Court for Orange

 County, Florida, entitled Jason Yarbrough vs. Brush Hog Grinding Services, LLC, Case No.

 2019-CA-004533-O. Brush Hog was served with a copy of the Summons and Complaint on

 April 29, 2019, as reflected in the Return of Service attached hereto.

        2.      All pleadings and papers that have been filed and served in the aforementioned

 action are attached to this Notice, in compliance with 28 U.S.C. 1446(b).

        3.      This Notice of Removal is timely filed within the time period prescribed by 28

 U.S.C. § 1446(b) in that it is filed within thirty (30) days after receipt by Brush Hog of the initial
Case 2:19-cv-14190-JEM Document 1 Entered on FLSD Docket 05/24/2019 Page 2 of 4



 pleading setting forth the claims for relief upon which this action is based.            No further

 proceedings have been held herein nor have any other pleadings or papers been filed other than

 those attached hereto.

        4.      This Court has jurisdiction over these proceedings based on federal questions

 arising under alleged violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

 Plaintiff alleges that the sole basis for this action is the Fair Labor Standards Act, as amended, 29

 U.S.C. § 216(b) (“FLSA”).       In particular, Plaintiff is seeking recovery of unpaid overtime

 compensation based on Defendant’s alleged violations of the FLSA, and is seeking damages

 pursuant to the FLSA and its regulations. These allegations make this action removable on the

 face of the Complaint.

        5.      Thus, this Court has original jurisdiction under 28 U.S.C. §1331, and the matter

 may be removed to this Court by the Defendants pursuant to 28 U.S.C. §1441, in that the

 Complaint is a civil action of which the district courts have original jurisdiction founded on a

 claim or right arising under the laws of the United States.

        6.      Accordingly, this action is properly removed to the appropriate United States

 District Court pursuant to 28 U.S.C. §1441(a), which permits a defendant to remove an action to

 the district court of the United States for the district and division embracing the place where the

 action is pending. This action was brought in the Circuit Court for Orange County, Florida, and

 is being removed to the District Court of the United States, Middle District of Florida, Orlando

 Division, being the district and division in which the action is pending.

        7.      The Defendant has given notice of the filing of this Notice to the Plaintiff and a

 copy of this Notice has been filed with the Clerk of the Circuit Court for Orange County, Florida.




                                                  2
Case 2:19-cv-14190-JEM Document 1 Entered on FLSD Docket 05/24/2019 Page 3 of 4



        WHEREFORE, Defendant, Brush Hog, respectfully requests that the above captioned

 matter, now pending against it in the Circuit Court of Orange County, State of Florida, Civil

 Action Case No. 2019-CA-004533-O, be removed therefrom to this Court.


                                           Respectfully submitted,


                                           /s/ Mary Ruth Houston, Esq.
                                           MARY RUTH HOUSTON, ESQ.
                                           Florida Bar No. 869094
                                           Primary: mhouston@shutts.com
                                           Secondary: mljohnson@shutts.com
                                           JACLYN S. CLARK, ESQ.
                                           Florida Bar No. 117652
                                           Primary: jclark@shutts.com
                                           Secondary: rsouza@shutts.com
                                           SHUTTS & BOWEN LLP
                                           300 South Orange Avenue, Suite 1600
                                           Orlando, Florida 32801-5403
                                           Telephone:     (407) 423-3200
                                           Facsimile:     (407) 425-8316
                                           Attorneys for Defendant




                                              3
Case 2:19-cv-14190-JEM Document 1 Entered on FLSD Docket 05/24/2019 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Notice of Removal was filed

 with the United States District Court, Middle District, via their CM/ECF system and was served

 via electronic mail and U.S. Mail, postage prepaid, this 24th day of May, 2019, to:

         Noah E. Storch, Esq.
         Alexandra R.F. Scala, Esq.
         RICHARD CELLER LEGAL, P.A.
         10368 W. State Rd. 84, Suite 230
         Davie, FL 33324
         noah@floridaovertimelawyer.com
         Alexandra@floridaovertimelawyer.com




                                              /s/ Mary Ruth Houston
                                              Counsel


 ORLDOCS 16921195 1




                                                 4
